DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendment filed on 02/28/2022. Claims 25-31, 33, 36, and 38-58 are pending and are examined below. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 are not persuasive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-29, 31, 33, and 54 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2012/0221217 A1 (“Sujan”).

Regarding claim 25, Sujan teaches determining that an engine system is operating within a torque output range from a zero torque output value to a negative torque output value; executing a friction determination to determine whether to minimize friction between a plurality of cylinders and their respective reciprocating piston assemblies; selecting one or more cylinders of the multiple cylinder engine to deactivate to minimize friction between the plurality of cylinders and their respective reciprocating piston assemblies, based on the friction determination; and entering cylinder deactivation mode in the selected one or more cylinders, wherein entering cylinder deactivation mode comprises: deactivating fuel injection to the selected deactivated cylinders; and deactivating intake valve actuation and exhaust valve actuation to the selected deactivated cylinders (see at least [0028]-[0030]).

Regarding claim 26, Sujan further teaches selecting one or more cylinders of the multiple cylinder engine to deactivate comprises selecting all of the cylinders of the multiple cylinder engine (see at least [0028]-[0030])

Regarding claim 27, Sujan further teaches the multiple cylinder engine system remains running such that the respective reciprocating piston assemblies continue to reciprocate (see at least [0030]).

Regarding claim 28, Sujan further teaches determining that the multiple cylinder engine system is in a platooning mode, and wherein entering cylinder deactivation mode in the selected one or more cylinders adjusts a vehicle speed of a vehicle comprising the multiple cylinder engine system (see at least Fig. 4 and [0026]-[0031]).

Regarding claim 29, Sujan further teaches exiting the cylinder deactivation mode, and engine braking on at least one cylinder by actuating its corresponding exhaust valve to release cylinder pressure from within the cylinder (see at least [0029]-[0031]).

Regarding claim 31, Sujan further teaches coupling the torque output to an engaged transmission to transfer the torque output through the transmission (see at least [0031]-[0036]).

Regarding claim 33, Sujan further teaches sensing a decreasing vehicle speed (see at least [0031]-[0036]).

Regarding claim 54, Sujan further teaches determining that the engine operating mode is a coast mode and further comprises minimizing friction to extend the coast mode (see at least Fig. 4 and [0026]-[0031]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 38-39, 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0221217 A1 (“Sujan”) in view of US 2020/0088116 (“McCarthy”).

Regarding claim 36, Sujan discloses A method of entering and exiting cylinder deactivation ("CDA") mode in a multi-cylinder diesel engine, where cylinder deactivation comprises terminating fuel injection to a cylinder and keeping the intake valve and exhaust valve closed for the cylinder for the duration of the cylinder deactivation mode, the method comprising: monitoring a brake mean effective pressure ("BMEP") of the multi-cylinder diesel engine (see at least [0029]-[0031]).
	Sujan is not explicit on entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the BMEP is below 3 bar; and either exiting CDA mode on the at least one cylinder when the BMEP is above 3 bar or restricting operation of CDA mode on the at least one cylinder to a duration of 2 seconds or less when the BMEP is above 3 bar, however,]
	McCarthy discloses entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the BMEP is below 3 bar; and either exiting CDA mode on the at least one cylinder when the BMEP is above 3 bar or restricting operation of CDA mode on the at least one cylinder to a duration of 2 seconds or less when the BMEP is above 3 bar (see at least [0068]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of McCarthy with the system disclosed by Sujan in order to advance valve actuation during low load or idle diesel engine conditions to promote aftertreatment heat up (McCarthy, [0017]).

Regarding claim 38, Sujan is not explicit on entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the BMEP is below 4 bar; and exiting CDA mode on the at least one cylinder when the BMEP is above 4 bar, however,
	McCarthy discloses entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the BMEP is below 4 bar; and exiting CDA mode on the at least one cylinder when the BMEP is above 4 bar (see at least [0068]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of McCarthy with the system disclosed by Sujan in order to advance valve actuation during low load or idle diesel engine conditions to promote aftertreatment heat up (McCarthy, [0017]).

Regarding claim 39, Sujan is not explicit on entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the BMEP is below 4 bar; and restricting operation of CDA mode on the at least one cylinder to a duration of 2 seconds or less when the BMEP is above 4 bar, however,
	McCarthy discloses entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the BMEP is below 4 bar; and restricting operation of CDA mode on the at least one cylinder to a duration of 2 seconds or less when the BMEP is above 4 bar (see at least [0068]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of McCarthy with the system disclosed by Sujan in order to advance valve actuation during low load or idle diesel engine conditions to promote aftertreatment heat up (McCarthy, [0017]).

Regarding claim 47, Sujan further discloses monitoring a speed output of the multi-cylinder engine in miles per hour ("MPH"); entering CDA mode on at least one cylinder of the multi-cylinder engine when the speed output is below 30 MPH; and exiting CDA mode on the at least one cylinder when the speed output is above 30 MPH (see at least Fig. 4 and [0026]-[0031]).

Regarding claim 48, Sujan further discloses executing a friction determination to minimize friction between a plurality of cylinders of the multi-cylinder diesel engine and respective reciprocating piston assemblies; selecting a cylinder combination of active cylinders and deactivated cylinders with the lowest total friction, based on the friction determination, while meeting the engine power demand; and entering CDA mode on at least one cylinder to minimize friction thereon (see at least Fig. 4 and [0026]-[0031]).

Regarding claim 49, Sujan further discloses  sensing a zero or negative torque output from the multi-cylinder diesel engine, and entering CDA mode on all of the cylinders of the multi-cylinder diesel engine in response to the sensed zero or negative torque output (see at least Fig. 4 and [0026]-[0031]).

Regarding claim 50, Sujan further discloses  commanding a zero or negative torque output from the multi-cylinder diesel engine, and entering CDA mode on all of the cylinders of the multi-cylinder diesel engine in response to the commanded zero or negative torque output (see at least Fig. 4 and [0026]-[0031]).

Regarding claim 51, Sujan further discloses entering a platooning mode in a vehicle utilizing the multi-cylinder diesel engine, tracking a vehicle speed of the vehicle and a vehicle speed of at least one other vehicle operating in the platooning mode, and entering CDA mode on the at least one cylinder to control a vehicle speed of the vehicle in response to the tracked vehicle speed of the vehicle and the vehicle speed of the at least one other vehicle operating in the platooning mode (see at least Fig. 4 and [0026]-[0031]).

Regarding claim 52, Sujan further discloses  sensing a coasting mode of a vehicle utilizing the multi-cylinder diesel engine, and entering CDA mode on the at least one cylinder to minimize friction thereon and thereby extend the coasting mode (see at least [0026]-[0031]).

Regarding claim 54, Sujan further discloses determining that the engine operating mode is a coast mode and further comprises minimizing friction to extend the coast mode (see at least Fig. 4 and [0026]-[0031]).


Claims 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0221217 A1 (“Sujan”) in view of US 2018/0022352 A1 (“Leone”).

Regarding claim 40, Sujan discloses A method of entering and exiting cylinder deactivation ("CDA") mode in a multi-cylinder diesel engine, where cylinder deactivation comprises terminating fuel injection to a cylinder and keeping the intake valve and exhaust valve closed for the cylinder for the duration of the cylinder deactivation mode, the method comprising: monitoring a power output of the multi-cylinder diesel engine (see at least Fig. 4 and [0026]-[0031]).
	Sujan is not explicit on entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the power output is below 25 kW; and restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW, however,
	Leone discloses entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the power output is below 25 kW; and restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).

Regarding claim 41, Sujan is not explicit on  restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 2 cylinders and limiting the operation of the 2 cylinders in CDA mode to power outputs up to 50 kW, however,
	Leone discloses restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 2 -5-20018.0165-US 16-ECD-886 US cylinders and limiting the operation of the 2 cylinders in CDA mode to power outputs up to 50 kW (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).

Regarding claim 42, Sujan is not explicit on exiting CDA mode on the at least one cylinder when the power output is greater than 50 kW, however,
	Leone discloses exiting CDA mode on the at least one cylinder when the power output is greater than 50 kW (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).

Regarding claim 43, Sujan is not explicit on monitoring the gear selection of a transmission, the transmission comprising at least 10 gears, and wherein restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 3 cylinders, limiting the operation of the 3 cylinders in CDA mode to power outputs up to 50 kW, and limiting the operation of the 3 cylinders in CDA mode to the lowest 9 gears of the transmission, however,]
	Leone discloses monitoring the gear selection of a transmission, the transmission comprising at least 10 gears, and wherein restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 3 cylinders, limiting the operation of the 3 cylinders in CDA mode to power outputs up to 50 kW, and limiting the operation of the 3 cylinders in CDA mode to the lowest 9 gears of the transmission (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).

Regarding claim 44, Sujan is not explicit on  exiting CDA mode on the at least one cylinder when the power output is greater than 50 kW, however,
	Leone discloses exiting CDA mode on the at least one cylinder when the power output is greater than 50 kW (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).

Regarding claim 45, Sujan is not explicit on monitoring the gear selection of a transmission, the transmission comprising at least 10 gears, and wherein restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 4 cylinders, limiting the operation of the 4 cylinders in CDA mode to power outputs up to 50 kW, and limiting the operation of the 4 cylinders in CDA mode to the lowest 6 gears of the transmission, however,
	Leone discloses monitoring the gear selection of a transmission, the transmission comprising at least 10 gears, and wherein restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 4 cylinders, limiting the operation of the 4 cylinders in CDA mode to power outputs up to 50 kW, and limiting the operation of the 4 cylinders in CDA mode to the lowest 6 gears of the transmission (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).

Regarding claim 46, Sujan is not explicit on  exiting CDA mode on the at least one cylinder when the power output is greater than 50 kW, however, 
	Leone discloses exiting CDA mode on the at least one cylinder when the power output is greater than 50 kW (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).



Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0221217 A1 (“Sujan”) in view of US 2020/0088116 (“McCarthy”) in further view of US 2018/0022352 A1 (“Leone”).

Regarding claim 55, Sujan in view of McCarthy is not explicit on monitoring a power output of the multi-cylinder diesel engine; entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the power output is below 25 kW; and restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW, however,
	Leone discloses monitoring a power output of the multi-cylinder diesel engine; entering CDA mode on at least one cylinder of the multi-cylinder diesel engine when the power output is below 25 kW; and restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in view of McCarthy in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).

Regarding claim 56, Sujan in view of McCarthy is not explicit on  monitoring the gear selection of a transmission, the transmission comprising at least 10 gears, and wherein restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 4 cylinders, limiting the operation of the 4 cylinders in CDA mode to power outputs up to 50 kW, and limiting the operation of the 4 cylinders in CDA mode to the lowest 6 gears of the transmission, however,
	Leone discloses monitoring the gear selection of a transmission, the transmission comprising at least 10 gears, and wherein restricting operation of CDA mode on the at least one cylinder when the power output is above 25 kW comprises restricting the number of cylinders of the multi-cylinder diesel engine operating in CDA mode to 4 cylinders, limiting the operation of the 4 cylinders in CDA mode to power outputs up to 50 kW, and limiting the operation of the 4 cylinders in CDA mode to the lowest 6 gears of the transmission (see at least [0057]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Leone with the system disclosed by Sujan in view of McCarthy in order to enable the engine speed and load to be adjusted based on water usage (and availability) while maintaining the power output of the engine (Leone, [0005]).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665